 Case 19-12809-JKS               Doc 688        Filed 06/18/19 Entered 06/19/19 09:37:52                            Desc Main
                                               Document      Page 1 of 5


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 LOWENSTEIN SANDLER LLP
 Joseph J. DiPasquale, Esq.
 Mary E. Seymour, Esq.
 John P. Schneider, Esq.
 One Lowenstein Drive                                                                   Order Filed on June 18, 2019 by
                                                                                         Clerk U.S. Bankruptcy Court
 Roseland, NJ 07068                                                                         District of New Jersey
 Telephone: (973) 597-2500
 Facsimile: (973) 597-2400
 mseymour@lowenstein.com
 jdipasquale@lowenstein.com
 jschneider@lowenstein.com

 - and-

 ELLIOTT GREENLEAF, P.C.
 Rafael X. Zahralddin-Aravena, Esq.
 Jonathan M. Stemerman, Esq.
 Shelley A. Kinsella, Esq.
 1105 Market Street, Suite 1700
 Wilmington, DE 19801
 Telephone: (302) 384-9400
 Facsimile: (302) 384-9399
 rxza@elliottgreenleaf.com
 jms@elliottgreenleaf.com
 sak@elliottgreenleaf.com
 Co-Counsel to the Official Committee of
 Unsecured Creditors
 In re:                                                                Case No. 19-12809 (JKS)

 New England Motor Freight, Inc., et al.,1                             Chapter 11

                    Debtors.                                           Hon. John K. Sherwood, U.S.B.J.

          STIPULATION AND CONSENT ORDER AMENDING NEMF SALE ORDER
           The relief set forth on the following pages, numbered two (2) through four (4), is hereby

  ORDERED.
DATED: June 18, 2019

  1The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
  New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777);
  Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); Mylon, LLC (7305);
  Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).

  39197596v2
Case 19-12809-JKS             Doc 688        Filed 06/18/19 Entered 06/19/19 09:37:52                          Desc Main
                                            Document      Page 2 of 5
Page 2 of 5
Case No. 19-12809 (JKS)
Debtors: New England Motor Freight, Inc., et al.
Caption: Stipulation and Consent Order Amending NEMF Sale Order

          New England Motor Freight, Inc. (“NEMF”), and its affiliated debtors, as debtors and

debtors in possession (collectively, the “Debtors”) in the above-captioned Chapter 11 bankruptcy

cases, the Official Committee of Unsecured Creditors (the “Committee”) appointed in the

Chapter 11 bankruptcy cases of the above-captioned Debtors, and the Secured Lenders,2 by and

through their undersigned counsel, hereby stipulate and agree as follows (the “Stipulation”):3

          1.       The June 17, 2019 Objection deadline set forth in paragraph 12(h) of the Order

(A) Authorizing the Debtors to Sell at Auction Substantially all of Debtor NEMF’s Personal

Property Assets Free and Clear of all Liens, Claims, Interests, and Encumbrances, (B)

Approving Auction Procedures Relating to such Auction Sales, and (C) Granting Related Relief

(the “NEMF Sale Order”),4 shall be extended through and until August 9, 2019.

          2.       Nothing contained in this Stipulation shall in any other way alter or affect any

other term or provision of the NEMF Sale Order or otherwise affect the rights of any party

hereto.




2 The Secured Lenders include the following creditors in these Chapter 11 bankruptcy cases: (i) Capital One Bank, N.A.; (ii)
JPMorgan Chase, N.A.; (iii) MBFS USA LLC/Daimler AG; (iv) East West Bank; (v) Fifth Third Bank; (vi) Santander Bank,
N.A.; (vii) TD Bank, N.A.; (viii) VFS US LLC; (ix) Webster Capital Finance, Inc.; and (x) Wells Fargo Equipment Finance, Inc.
3 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Sale Order.
4 [ECF No. 434].



39197596v2
Case 19-12809-JKS           Doc 688        Filed 06/18/19 Entered 06/19/19 09:37:52               Desc Main
                                          Document      Page 3 of 5
Page 3 of 5
Case No. 19-12809 (JKS)
Debtors: New England Motor Freight, Inc., et al.
Caption: Stipulation and Consent Order Amending NEMF Sale Order

STIPULATED AND AGREED TO BY:

GIBBONS P.C.

/s/ Lawrence Goldman
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
Lawrence A. Goldman, Esq.
One Gateway Center
Newark, NJ 07102
kgiannelli@gibbonslaw.com
mconlan@gibbonslaw.com
btheisen@gibbonslaw.com
lgoldman@gibbonslaw.com

Counsel to the Debtors

LOWENSTEIN SANDLER LLP                                            ELLIOTT GREENLEAF, P.C.


/s/ Joseph DiPasquale
Joseph J. DiPasquale, Esq.                                        Rafael X. Zahralddin-Aravena, Esq.
Mary E. Seymour, Esq.                                             Jonathan M. Stemerman, Esq.
John P. Schneider, Esq.                                           Shelley A. Kinsella, Esq.
One Lowenstein Drive                                              1105 Market Street, Suite 1700
Roseland, NJ 07068                           -and-                Wilmington, DE 19801
mseymour@lowenstein.com                                           rxza@elliottgreenleaf.com
jdipasquale@lowenstein.com                                        jms@elliottgreenleaf.com
jschneider@lowenstein.com                                         sak@elliottgreenleaf.com

Co-Counsel to the Official Committee
of Unsecured Creditors

MCCARTER & ENGLISH, LLP                                           GREENBERG TRAURIG LLP

/s/ Peter Knob                                                    /s/ Alan Brody
Peter Knob, Esq.                                                  Alan Brody, Esq.
Four Gateway Center                                               500 Campus Drive
100 Mulberry Street                                               Suite 400
Newark, NJ 07102                                                  Florham Park, NJ 07932
pknob@mccarter.com                                                brodya@gtlaw.com
Counsel to Capital One Bank, N.A.                                 Counsel to JPMorgan Chase, N.A.




39197596v2
Case 19-12809-JKS           Doc 688        Filed 06/18/19 Entered 06/19/19 09:37:52                 Desc Main
                                          Document      Page 4 of 5
Page 4 of 5
Case No. 19-12809 (JKS)
Debtors: New England Motor Freight, Inc., et al.
Caption: Stipulation and Consent Order Amending NEMF Sale Order

MCMANIMON, SCOTLAND                                               SQUIRE PATTON BOGGS (US) LLP
& BAUMANN, LLC

/s/ Sari Placona                                                  /s/ Norman Kinel
Anthony Sodono, Esq.                                              Norman Kinel, Esq.
Sari B. Placona, Esq.                                             30 Rockefeller Plaza
75 Livingston Avenue                                              23rd Floor
100 Mulberry Street                                               New York, NY 10112
Roseland, NJ 07068                                                norman.kinel@squirepb.com
asodono@msbnj.com                                                 Counsel to East West Bank
splacona@msbnj.com
Counsel to MBFS USA LLC/
Daimler AG

REED SMITH LLP                                                    TROUTMAN SANDERS LLP

/s/ Christopher Lynch                                             /s/ David Pisciotta
Christopher Lynch, Esq.                                           David Pisciotta, Esq.
599 Lexington Avenue                                              875 Third Avenue
New York, NY 10022                                                New York, NY 10022
clynch@reedsmith.com                                              david.pisciotta@troutman.com
Counsel to Fifth Third Bank                                       Counsel to Santander Bank, N.A.

GEBHARDT & SMITH LLP                                              MCELROY DEUTSCH MULVANEY
                                                                  & CARPENTER, LLP

/s/ Lisa Tancredi                                                 /s/ Virginia Shea
Lisa Tancredi, Esq.                                               Gary Bressler, Esq.
One South Street                                                  Virginia Shea, Esq.
Suite 2200                                                        1300 Mount Kemble Ave.
Baltimore, MD 21202                                               Morristown, NJ 07962
ltancredi@gebsmith.com                                            gbressler@mdmc.com
Counsel to TD Bank, N.A.                                          vshea@mdmc.com
                                                                  Counsel to VFS US LLC




39197596v2
Case 19-12809-JKS           Doc 688        Filed 06/18/19 Entered 06/19/19 09:37:52         Desc Main
                                          Document      Page 5 of 5
Page 5 of 5
Case No. 19-12809 (JKS)
Debtors: New England Motor Freight, Inc., et al.
Caption: Stipulation and Consent Order Amending NEMF Sale Order

UPDIKE, KELLY                                                     CHIESA SHAHNIAN
& SPELLACY, P.C.                                                  & GIANTOMASI PC

/s/ Evan Goldstein                                                /s/ Michael Caruso
Evan Goldstein, Esq.                                              Michael Caruso, Esq.
100 Pearl Street                                                  One Boland Drive
17th Floor                                                        West Orange, NJ 07052
Hartford, CT 06103                                                mcaruso@csglaw.com
egoldstein@uks.com                                                Counsel to Wells Fargo
Counsel to Webster Capital                                        Equipment Finance, Inc.
Finance, Inc.




39197596v2
